Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... method for compilation rescheduling from among four compilation levels ... on a parallel distributed computing framework running processes for a plurality of jobs of a virtual machine, the method comprising: bypassing a program analysis overhead ... completed compilation levels of a Just In Time compilation; finding a repetition of a same process ... by comparing main class names, virtual machine parameters, and Jar file types therein; and applying a compilation scheduling for the same process a next time the same process runs ... by (i) compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount,” when taken in context with other features of the independent claim as a whole.

Arnold et al., U.S. 2008/0168433 A1, teaches a just-in-time compilation method having multiple optimization levels providing different tradeoffs, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Barsness et al., U.S. 2013/0091496 A1, teaches systems and methods for optimizing the performance of profiling and compilation, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Creamer et al., U.S. 7,568,190 B2, teaches a just-in-time compilation system and method comprising multiple compilation levels selected at least in part based on a compilation counter value, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Cui et al., U.S. 9,535,673 B1, teaches profiling compilation information used to inform at least two-stage compilation optimization comprising training data and machine learning, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Herr et al., U.S. 2019/0317740 A1, teaches systems and methods for scheduling compilation of algorithms in domain-specific languages in a heterogeneous processing environment depending on variants of the binaries and other factors, but does not more 
Horie et al., U.S. 2019/0220294 A1, teaches restarting a virtual machine using a configuration of using only lightweight just-in-time compilation when determining that said virtual machine is estimated to be short-lived, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Inglis et al., U.S. 2007/0061793 A1, teaches improving the performance of a just-in-time compiler by lowering an optimization level of just-in-time compilation during a class loading phase, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality 
Inoue, Hiroshi, U.S. 2013/0305230 A1, teaches systems and methods for profiling run-time classes and determining whether a threshold thereof has been exceeded to determine whether to perform compilation operations, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Isshiki et al., U.S. 8,448,140 B2, teaches systems and methods for estimating execution time and other execution frequency factors in order to inform compilation operations, among others, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without 
Kimura, Yukihiro, U.S. 2013/0125102 A1, teaches systems and methods for measuring compilation timing and performing dynamic compilation of code constructs based on the compilation timing, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Kramp et al., U.S. 2011/0035735 A1, teaches optimizing a network of nodes sharing a common just-in-time runtime environment implementing JIT compilers by providing region hints embedded in bytecode for instructing JIT compilation of the regions, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the 
P. A. Kulkarni and J. Fuller, "JIT Compilation Policy on Single-Core and Multi-core Machines," 2011 15th Workshop on Interaction between Compilers and Computer Architectures, 2011, pp. 54-62, teaches a determination of best JIT compilation policies in varying architectures comprising single and multi-core machines, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
McCallum, Nathaniel Philip, U.S. 2020/0241855 A1, teaches systems and methods for improving startup time by combining emulation and compilation, wherein an execution frequency threshold is established above which particular functions are compiled rather than emulated, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without 
Pirvu, Marius, U.S. 2016/0085532 A1, teaches a virtual machine comprising an interpreter and a JIT compiler executing a program, wherein statistics related to program behavior are tracked, and the JIT compiler is invoked to generate machine-level instructions to replace hot blocks of code, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Roskind, James A., U.S. 8,543,907 B1, teaches selective just-in-time compilation optimization levels, based on collecting profiling data and determining an appropriate optimization level, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without 
Song et al., U.S. 2010/0325619 A1, teaches determining whether compilation of one or more functions at a particular optimization level results in an error, and adjusting a compilation optimization level for subsequent compilations of that function, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount;
Spertus, Michael P., U.S. 8,176,480 B1, teaches that methods may be recompiled by a JIT compiler the next time a call to a method is made, or that recompilation may be scheduled for any other suitable time, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at 
Venka et al., U.S. 2020/0326918 A1, teaches systems and methods for performing different levels of compilation optimization, including at least four levels, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier than an original scheduled time responsive to at least the subset of the methods compiled at the level 4 being infrequently invoked below a threshold amount; and
Westrelin et al., U.S. 2016/0062878 A1, teaches performing JIT compilation based on type speculation, loop execution frequency thresholds, and other factors, but does not more particularly teach compilation rescheduling for just-in-time compilation among four compilation levels for a parallel distributed computing system performing a plurality of jobs of a virtual machine, including compiling at the level 1 at least some methods for the same process responsive to the virtual machine finishing without compiling the at least some methods for the same process at the level 4 after compiling the at least some of the methods at a level in between the level 1 and the level 4, and (ii) compiling at the level 4 at least a subset of the methods earlier 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 11 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-10 depend from claim 1 and claims 12-19 depend from claim 11, and are also allowable at least based on their dependence from allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Andrew M. Lyons/Examiner, Art Unit 2191